Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 03/10/20 has been entered.
Claims 1-31 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: central unit in claim 20 (see also Spec. par. 0003).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12-19, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20150003548 A1) in view of Da Silva (US 20200128455 A1).

Regarding claims 1, 12, and 20, Thomas discloses a method for optimizing radio frequency (RF) beamforming in a wireless communications apparatus [fig. 1-2, 9], comprising:
determining a center beam weight set comprising a plurality of center beam weights (W2/V2 for the center/wider beam [fig. 12A no. 1210-2, 1220-2, par. 0057, 61, 68]);
generating a plurality of weighted RF communications signals based on the center beam weight set to cause a center RF beam comprising the plurality of weighted RF communications signals and associated with a center beamwidth to be radiated (Communicate (i.e., plurality of weighted RF comm signals) with the closer UEs using the wider beam [par. 0046, fig. 2 no. 290]);
determining an edge beam weight set each comprising a plurality of edge beam weights (W1/V1 for the edge/narrower beam [fig. 12A no. 1210-1, 1220-1, par. 0057, 61, 68]); and
generating the plurality of weighted RF communications signals based on each of the plurality of edge beam weight sets to cause an edge RF beam each comprising the plurality of weighted RF communications signals and associated with an edge beamwidth narrower than the center beamwidth to be radiated (Communicate (i.e., plurality of weighted RF comm signals) with the farther UEs using the narrower beam[par. 0046, fig. 2 no. 280]).
Although Thomas discloses edge beam weight set, as discussed above, Thomas does not explicitly disclose plurality of beam weight sets. However, these concepts are well known as disclosed by Da Silva.
In the same field of endeavor, Da Silva discloses:
plurality of beam weight sets (Many Tx/Rx antenna elements to utilize Tx/Rx beamforming (i.e., plurality of weight sets) [par. 0005]) and
plurality of edge RF beams (Group of narrow (i.e., edge) beams (i.e., plurality) associated with a wide (i.e., center) beam [par. 0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas with Da Silva. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of amplifying and suppressing signals based on direction [Da Silva par. 0005-06].
Regarding claim 1, Thomas discloses a wireless communications apparatus [fig. 1, par. 0026], comprising: a signal processing circuit [fig. 1 no. 130] configured to generate a plurality of weighted radio frequency (RF) communications signals [fig. 1 no. 130]; at least one antenna array comprising a plurality of radiating elements [fig. 1 no. 158] coupled to the signal processing circuit and each configured to radiate a respective one of the plurality of weighted RF communications signals [fig. 2, 11-12]; and a control circuit [fig. 1 no. 150].
Regarding claim 20, Thomas discloses a wireless communications system (WCS) [fig. 1, par. 0027], comprising: a central unit [fig. 1 no. 175]; and a plurality of remote units [fig. 1 no. 107, 173, par. 0027] coupled to the central unit via a plurality of communications mediums [fig. 1 no. 173, 175, par. 0027], the plurality of remote units configured to: receive a plurality of downlink digital communications signals from the central unit via the plurality of communications mediums [fig. 1 no. 175, 173], respectively; convert the plurality of downlink digital communications signals into a plurality of downlink radio frequency (RF) communications signals [fig. 1 (inherent), fig. 1, 2, 12], respectively; distribute the plurality of downlink RF communications signals [fig. 1 (inherent), 2, 12], respectively; receive a plurality of uplink RF communications signals [fig. 1 (inherent), fig. 1, 2, 12], respectively; convert the plurality of uplink RF communications signals into a plurality of uplink digital communications signals [fig. 1 (inherent), fig. 1, 2, 12], respectively; and provide the plurality of uplink digital communications signals to the central unit via the plurality of communications mediums [fig. 1 no. 173, 175], respectively; wherein at least one remote unit [fig. 1 no. 107, par. 0026] among the plurality of remote units comprises: a signal processing circuit configured to generate a plurality of weighted RF communications signals corresponding to at least one of the plurality of downlink RF communications signals [fig. 1 no. 130]; at least one antenna array comprising a plurality of radiating elements [fig. 1 no. 158] coupled to the signal processing circuit and each configured to radiate a respective one of the plurality of weighted RF communications signals [fig. 2, 11-12]; and a control circuit [fig. 1 no. 150].

Regarding claims 2, 13, and 21, Thomas and Da Silva disclose everything claimed, as applied above.
Thomas further discloses wherein the control circuit is further configured to:
determine each of the plurality of center beam weights in the center beam weight set based on a first zenith angle and a first azimuth angle [par. 0003, 62, 39, where one of ordinary skill in the art would know how to extend to zenith/azimuth angle based on relative positioning of the BS and UEs]; and
control the signal processing circuit to generate the plurality of weighted RF communications signals based on the plurality of center beam weights to radiate the center RE beam [fig. 2, 12].

Regarding claims 3, 14, and 22, Thomas and Da Silva disclose everything claimed, as applied above.
Thomas further discloses:
wherein the control circuit is further configured to zerorize one or more of the plurality of center beam weights in the center beam weight set to cause the at least one antenna array to radiate the center RF beam in the center beamwidth [par. 0052, 61, where one of ordinary skill in the art would know how to adjust the weights to achieve a particular direction and “zerorize” is not interpreted as necessarily setting a value to zero].

Regarding claims 4, 15, and 23, Thomas and Da Silva disclose everything claimed, as applied above.
Thomas further discloses wherein the control circuit is further configured to:
determine each of the plurality of edge beam weight sets based on a second zenith angle different from the first zenith angle and a respective one of a plurality of second azimuth angles [par. 0003, 62, 39, where one of ordinary skill in the art would know how to extend to zenith/azimuth angle based on relative positioning of the BS and UEs]; and
control the signal processing circuit to generate the plurality of weighted RF communications signals based on each of the plurality of edge beam weight sets to radiate the plurality of edge RF beams [fig. 2, 12].

Regarding claims 5, 16, and 24, Thomas and Da Silva disclose everything claimed, as applied above.
Thomas and Da Silva further disclose:
wherein the control circuit is further configured to determine each of the plurality of edge beam weight sets [Da Silva, as discussed above] to comprise a plurality of non-zero edge beam weights to cause the at least one antenna array to radiate the plurality of edge RF beams [Da Silva, as in the edge beamwidth narrower than the center beamwidth [Thomas par. 0046, 52, 61, 68, fig. 2, 12].

Regarding claims 6, 17, and 25, Thomas and Da Silva disclose everything claimed, as applied above.
Thomas further discloses wherein the control circuit is further configured to:
determine the center beam weight set comprising a plurality of center beam weight subsets each corresponding to a respective one of a plurality of radiating element sections in the at least one antenna array, wherein each of the plurality of center beam weight subsets is determined based on a first zenith angle and a respective one of a plurality of first azimuth angles [par. 0003, 62, 39]; and
control the signal processing circuit to generate the plurality of weighted RF communications signals based on the center beam weight set to cause the at least one antenna array to radiate the center RF beam comprising a plurality of peaks each corresponding to a respective one of the plurality of center beam weight subsets [fig. 12B, par. 0057].

Regarding claims 7, 18, and 26, Thomas and Da Silva disclose everything claimed, as applied above.
Thomas and Da Silva further disclose wherein the control circuit is further configured to:
determine each of the plurality of edge beam weight sets [Da Silva, as discussed above] based on a second zenith angle different from the first zenith angle and a respective one of a plurality of second azimuth angles (Manipulate in the elevation dimension (i.e., different zenith angle) in addition to the azimuth (i.e., second) angle [Thomas par. 0003]; and
control the signal processing circuit to generate the plurality of weighted RF communications signals based on each of the plurality of edge beam weight sets to radiate the plurality of edge RF beams [Da Silva, as discussed above].

Regarding claims 8, 19, and 27, Thomas and Da Silva disclose everything claimed, as applied above.
Thomas and Da Silva further disclose:
wherein the control circuit is further configured to determine each of the plurality of edge beam weight sets [Da Silva, as discussed above] to comprise a plurality of non-zero edge beam weights to cause the at least one antenna array to radiate the plurality of edge RF beams [Da Silva, as discussed above] in the edge beamwidth narrower than the center beamwidth [Thomas par. 0046, 52, 61, 68, fig. 2, 12].

Claims 9-10 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Da Silva as applied to claims 1 and 20 respectively, and further in view of Weissman (US 20160248451 A1).

Regarding claims 9 and 28, Thomas and Da Silva disclose everything claimed, as applied above.
Thomas and Da Silva further disclose further comprising at least one antenna array [Thomas fig. 11A no. 158] configured to:
radiate the center RF beam associated with the center beamwidth and comprising the plurality of weighted RF communications signals generated based on the center beam weight set [Thomas, as discussed above]; and
radiate the plurality of edge RF beams [Da Silva, as discussed above] each associated with the edge beamwidth narrower than the center beamwidth and comprising the plurality of weighted RF communications signals generated based on each of the plurality of edge beam weight sets [Thomas and Da Silva, as discussed above].
Although Thomas and Da Silva disclose antenna arrays, as discussed above, Thomas and Da Silva do not explicitly disclose a second antenna array. However, these concepts are well known as disclosed by Weissman.
In the same field of endeavor, Weissman discloses:
a second antenna array [par. 0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and Da Silva with Weissman. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of maintaining a good SNR and at the same time decreasing beam sweep/steering time [Weissman par. 0087].

Regarding claims 10 and 29, Thomas, Da Silva, and Weissman disclose everything claimed, as applied above, where one of ordinary skill in the art would know how to position the arrays within the unit.

Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Da Silva, and Weissman as applied to claims 9 and 28 respectively, and further in view of Abedini (US 20200229117 A1).

Regarding claims 11 and 30, Thomas, Da Silva, and Weissman disclose everything claimed, as applied above.
wherein the at least one antenna array and the at least one second antenna array are configured to radiate the center RF beam and the plurality of edge RF beams, as discussed above, Thomas, Da Silva, and Weissman do not explicitly disclose based on an identical set of synchronization signal blocks (SSBs). However, these concepts are well known as disclosed by Abedini.
In the same field of endeavor, Abedini discloses:
based on an identical set of synchronization signal blocks (SSBs) [par. 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas, Da Silva, and Weissman with Abedini. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of utilizing the default periodicity [Abedini par. 0064].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Da Silva as applied to claim 20 above, and further in view of Fackler (US 20200344035 A1).

Regarding claim 31, Thomas and Da Silva disclose everything claimed, as applied above.
Although Thomas and Da Silva disclose central and remote units, as discussed above, Thomas and Da Silva do not explicitly disclose wherein: the plurality of communications mediums corresponds to a plurality of optical fiber-based communications mediums, respectively; the central unit comprises: a plurality of electrical-to-optical (E/O) converters configured to convert the plurality of downlink digital communications signals into a plurality of downlink optical communications signals for distribution to the plurality of remote units; and a plurality of optical-to-electrical (O/E) converters configured to convert a plurality of uplink optical communications signals into the plurality of uplink digital communications signals; and the plurality of remote units comprises: a plurality of remote unit O/E 
In the same field of endeavor, Fackler discloses wherein:
the plurality of communications mediums corresponds to a plurality of optical fiber-based communications mediums, respectively; the central unit comprises: a plurality of electrical-to-optical (E/O) converters configured to convert the plurality of downlink digital communications signals into a plurality of downlink optical communications signals for distribution to the plurality of remote units; and a plurality of optical-to-electrical (O/E) converters configured to convert a plurality of uplink optical communications signals into the plurality of uplink digital communications signals; and the plurality of remote units comprises: a plurality of remote unit O/E converters configured to convert the plurality of downlink optical communications signals into the plurality of downlink digital communications signals; and a plurality of remote unit E/O converters configured to convert the plurality of uplink digital communications signals into the plurality of uplink optical communications signals (The DL signal path is from the Master (i.e., Central) unit to the Remote Antenna (i.e., Remote) units and contains E/O converters while the UL signal path is from the Remote units to the Master unit and contains O/E converters [par. 0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and Da Silva with Fackler. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of implementing a distributed antenna system [Fackler par. 0043, 03-04].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deenoo (US 20160337916 A1) discloses multiple antenna arrays for wide and narrow beam configurations. Agiwal (US 20170273058 A1) discloses multiple antenna arrays or panels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.